Citation Nr: 1549123	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-05 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1987 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating action of the Department of Veterans Affairs Regional Office (RO) in Little Rock, Arkansas. 

In August 2015, the Veteran testified before the undersigned at a Videoconference hearing. A copy of the transcript has been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

In March 2014, prior to certification to the Board, the Veteran submitted private chiropractic treatment records. The Veteran filed his substantive appeal which was received by VA in February 2014. A specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence and issuance of a supplemental statement of the case (SSOC) was requested in February 2014 as well. As a result, the automatic waiver contemplated by 38 U.S.C.A. § 7105(e)(1), (2) (West 2002, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) is not in operation. A remand is warranted. 

The Board also requests an updated opinion based on the new evidence submitted. 





Accordingly, the case is REMANDED for the following action:

1. Send the file to the December 2013 VA examiner (or, if necessary, a new examiner) for an updated opinion taking into account all evidence of the case. 

2. Readjudicate the claim. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

